Case: 16-40040      Document: 00514010890         Page: 1    Date Filed: 05/30/2017




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                        United States Court of Appeals
                                                                                 Fifth Circuit
                                    No. 16-40040                               FILED
                                  Summary Calendar                         May 30, 2017
                                                                          Lyle W. Cayce
                                                                               Clerk
WILLIE JEFFERSON,

                                                 Plaintiff-Appellant

v.

ROBERT SMITH; MICHAEL GREENE, Administrative Remedy Coordinator;
MICHAEL CARVAJAL; HARRELL WATTS, National Inmate Appeals
Administrator; DARRELL ENDSLEY; DONNIE GOLDEN,

                                                 Defendants-Appellees


                   Appeal from the United States District Court
                        for the Eastern District of Texas
                              USDC No. 5:13-CV-18


Before JOLLY, SMITH, and GRAVES, Circuit Judges.
PER CURIAM: *
       Willie Jefferson, federal prisoner # 15721-018, is barred from proceeding
in forma pauperis (IFP) under 28 U.S.G. § 1915(g) because, on at least three
prior occasions while incarcerated, he has brought an action or appeal in a
court of the United States that was dismissed as frivolous or for failure to state
a claim upon which relief could be granted. See Jefferson v. Ofodile, No. 1:99-


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 16-40040     Document: 00514010890      Page: 2    Date Filed: 05/30/2017


                                  No. 16-40040

CV-2916 (N.D. Ga. May 18, 2000); Jefferson v. Ofodile, No. 00-12844 (11th Cir.
Dec. 18, 2000); and Jefferson v. Castro, No. 06-11838 (11th Cir. Aug. 17, 2006).
Jefferson has not demonstrated that he is “under imminent danger of serious
physical injury.” § 1915(g). Thus, the district court improvidently granted
Jefferson leave to proceed IFP on appeal.
      Accordingly, Jefferson’s IFP status is decertified, and the appeal is
dismissed. Jefferson has 15 days from the date of this opinion to pay the full
appellate filing fee to the clerk of the district court, should he wish to reinstate
his appeal.
      IFP DECERTIFIED; APPEAL DISMISSED




                                         2